34.810(2).    Appellant's petition was procedurally barred absent a
                 demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                 NRS 34.810(1)(b); NRS 34.810(3).
                              First, relying in part on Martinez v. Ryan, 566 U.S.      132 S.
                 Ct. 1309 (2012), appellant argued that ineffective assistance of post-
                 conviction counsel excused his procedural defects. Ineffective assistance of
                 post-conviction counsel would not be good cause in the instant case
                 because the appointment of counsel in the prior post-conviction
                 proceedings was not statutorily or constitutionally required.       Crump v.
                 Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague v. Warden,
                 112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, this court has
                 recently held that Martinez does not apply to Nevada's statutory post-
                 conviction procedures, see Brown v. McDaniel, 130 Nev. „ 331 P.3d
                 867, 872-73 (2014), and thus, Martinez does not provide good cause for this
                 late and successive petition.
                              Second, appellant claimed that the procedural bars did not
                 apply because he is actually innocent. Appellant claimed that he informed
                 his trial counsel prior to trial of witnesses that would support his actual-
                 innocence claims. Appellant's claim was without merit. Former
                 coworkers identified appellant as the perpetrator of a burglary and
                 robbery and surveillance video recorded him committing the additional
                 crimes. Thus, appellant failed to show that "it is more likely than not
                 that no reasonable juror would have convicted him in light of . . . new
                 evidence."   Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting
                 Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v. v. State,
                 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 838, 842, 921 P.2d 920, 922 (1996). Therefore, the district court did not
                 err in denying the petition as procedurally barred. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                    Hardesty




                                                                                ,   J.
                                                    Cherry



                 cc:   Hon. Carolyn Ellsworth, District Judge
                       Leroy Lee Jones
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       3 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e